Dismissed and Opinion Filed February 22, 2018




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01249-CV

                     TIFFANY ALSTON, Appellant
                                V.
    GUGV VICTORY PARK DALLAS PROPERTY OWNING LLC, D/B/A ASCENT
                       VICTORY PARK, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-04792-E

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The filing fee and docketing statement in this case are past due. By postcard dated October

30, 2017, we notified appellant the $205 filing fee was due. We directed appellant to remit the

filing fee within ten days and expressly cautioned appellant that failure to do so would result in

dismissal of the appeal. By postcard dated January 23, 2018, we notified appellant the docketing

statement had not been filed in this case. We directed appellant to file the docketing statement

within ten days. We cautioned appellant that failure to do so might result in dismissal of this

appeal. To date, appellant has not paid the filing fee, filed a docketing statement, or otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b), (c).




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




171249F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 TIFFANY ALSTON, Appellant                         On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
 No. 05-17-01249-CV        V.                      Trial Court Cause No. CC-17-04792-E.
                                                   Opinion delivered by Chief Justice Wright.
 GUGV VICTORY PARK DALLAS                          Justices Evans and Brown participating.
 PROPERTY OWNING LLC, D/B/A
 ASCENT VICTORY PARK, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee GUGV VICTORY PARK DALLAS PROPERTY
OWNING LLC, D/B/A ASCENT VICTORY PARK recover its costs of this appeal from
appellant TIFFANY ALSTON.


Judgment entered February 22, 2018.




                                             –3–